Matter of Falabella v Belits (2015 NY Slip Op 05474)





Matter of Falabella v Belits


2015 NY Slip Op 05474


Decided on June 24, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 24, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
COLLEEN D. DUFFY, JJ.


2014-00579
 (Docket Nos. V-8620-13, V-8680-13)

[*1]In the Matter of Barbara Falabella, respondent,
vAdam Belits, appellant.


Marina M. Martielli, East Quogue, N.Y., for appellant.
Robert C. Mitchell, Central Islip, N.Y. (Helma J. Hermans of counsel), for respondent.
Robert M. Garcia, Central Islip, N.Y., attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Suffolk County (Linda M. Boggio, Ct. Atty. Ref.), dated November 21, 2013. The order, after a hearing, granted the mother's petition for sole custody of the subject child, and denied the father's petition for sole custody of the child.
ORDERED that the order is affirmed, without costs or disbursements.
"The court's paramount concern in any custody dispute is to determine, under the totality of the circumstances, what is in the best interests of the child" (Matter of Gooler v Gooler, 107 AD3d 712, 712 [internal quotation marks omitted]; see Eschbach v Eschbach, 56 NY2d 167, 171). Custody determinations turn in large part on assessments of the credibility, character, temperament, and sincerity of the parties, and such assessments by the Family Court should not be disturbed unless they lack a sound and substantial basis in the record (see Matter of Picardo v Doan, 90 AD3d 932; Matter of Manfredo v Manfredo, 53 AD3d 498).
Here, the Family Court's determination that the best interests of the subject child would be served by awarding sole custody to the mother is supported by a sound and substantial basis in the record, and will not be disturbed (see Matter of Aaron W. v Shannon W., 96 AD3d 960, 961; Matter of Timothy M. v Laura A.K., 204 AD2d 325, 326).
DILLON, J.P., DICKERSON, COHEN and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court